Exhibit 2.2 Apax US VII, L.P. c/o Walkers SPV Limited P.O. Box 908GT Mary Street George Town Grand Cayman Cayman Islands Apax Europe VII - A, L.P. T hird Floor, Royal Bank Place 1 Glategny Esplanade St Peter Port Guernsey GY1 2HJ Apax Europe VII - 1, L.P. Third Floor, Royal Bank Place 1 Glategny Esplanade St Peter Port Guernsey GY1 2HJ Apax Europe VII - B, L.P. Third Floor, Royal Bank Place 1 Glategny Esplanade St Peter Port Guernsey GY1 2HJ EQUITY COMMITMENT LETTER July 22, 2009 BEN Holdings, Inc. 601 Lexington Avenue, 53rd Floor New York, New York 10022 Re: Project Ben Merger Agreement Ladies and Gentlemen: This letter agreement sets forth the commitment of Apax Europe VII-A, L.P., Apax Europe VII-B, L.P., Apax Europe VII-1, L.P., and Apax US VII, L.P. (collectively,  Sponsor ), subject to the terms and conditions contained herein, to purchase, or cause the purchase of, certain equity and/or debt securities of BEN Holdings, Inc., a newly-formed Delaware corporation ( Parent ) and/or a wholly-owned Subsidiary of Parent. It is contemplated that, pursuant to that certain Agreement and Plan of Merger, dated as of the date hereof (as amended, restated, supplemented or otherwise modified from time to time, the 
